DETAILED ACTION
This action is in response to the Application filed on 05/18/2020.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 – 14, drawn to a DC-DC converter system.
Group II, claim(s) 15 - 19, drawn to another DC-DC converter system.
Group I comprises “a first timer configured to determine a first duration based on a target switching frequency of the DC-DC converter system; a second timer configured to determine a second duration based on a predetermined duration substantially equal to or greater than a minimum duration of the first state of the first switch and the input and output voltages” that Group II does not have. Group II comprises “a first timer comprising: a first capacitive element with a first capacitance; a first timing switching coupled in parallel with the first capacitive element; a first current source coupled in series with the first capacitive element and configured to source or sink a first current to Group I does not have.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1: Fig. 1 and Fig. 9 corresponding to a boost converter using a switch current sensor and output voltage sensor for feedback control.
Species 2: Fig. 3 and Fig. 11 corresponding to a boost converter using an output current sensor and output voltage sensor for feedback control.
Species 3: Fig. 7 and Fig. 13 corresponding to a buck converter using an input current sensor and output voltage sensor for feedback control.
Species 4: Fig. 5 and Fig. 15 corresponding to a buck converter using a switch current sensor and output voltage sensor for feedback control.

Sub-species:
If Applicant(s) elect Species 1 (Fig. 1 and Fig. 9), the following sub-species are present:
Sub-species 1a:  Fig. 2A corresponding to a timer having a configuration and parameters different than sub-species 1b below.
Sub-species 1b: Fig. 10 corresponding to a timer having a configuration and parameters different than sub-species 1a above.

If Applicant(s) elect Species 2 (Fig. 3 and Fig. 11), the following sub-species are present:
Sub-species 2a:  Fig. 4 corresponding to a timer having a configuration and parameters different than sub-species 2b below.
Sub-species 2b: Fig. 12 corresponding to a timer having a configuration and parameters different than sub-species 2a above.

If Applicant(s) elect Species 3 (Fig. 7 and Fig. 13), the following sub-species are present:
Sub-species 3a:  Fig. 8 corresponding to a timer having a configuration and parameters different than sub-species 3b below.
Sub-species 3b: Fig. 14 corresponding to a timer having a configuration and parameters different than sub-species 3a above.

If Applicant(s) elect Species 4 (Fig. 5 and Fig. 15), the following sub-species are present:
Sub-species 4a:  Fig. 6 corresponding to a timer having a configuration and parameters different than sub-species 4b below.
Sub-species 4b: Fig. 16 corresponding to a timer having a configuration and parameters different than sub-species 4a above.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group 1 and Group 2 lack unity of invention because the groups do not share the same or corresponding technical feature.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838